Case 1:18-cr-01031 Docl\fne tl Filed in TXSD on 11/16/18 Page 1 of 1
{

 

Ao 91 (Rev. 02/09)crimmalcomplainc 0 Y\\\ united Sta;e§=QMourt
Southern District of Texas
UNITED STATES DISTRICT CoURT F"-ED
forthe NOV 16 2018

Southem District of Texas

United States of America

 

) David J. Brad|ey, Clerk of Court
v. )
Raul Emesro FLoRES-Amador ) Case N°' B'lg°MJ'l°%
Ensi Eduardo NAVA-Hemandez )
)
Defendant
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date of November 15, 2018 in the county of Cameron in the Southem District of
Texas , the defendant violated 18 U. S. C. § 554 and 371

 

an offense described as follows:

Knowingly conspired to export or send from the United States, or attempt to export or send from the United
States, any merchandise, article, or object contrary to any law or regulation of the United States, or receives,
conceals, buys, sells, or in any manner facilitates the transportation, concealment, or sale of such merchandise,
article or object, prior to exportation, knowing the same to be intended for the exportation contrary to any law or
regulation of the United States, to wit: 1,960 rounds of .223 caliber and 40 rounds of 7.62 caliber ammunition.

This criminal complaint is based on these facts:

On November 15, 2018, United States Customs and Border Protection Offlcers (CBPOS) at the Veteran’s
Intemational Port of Entry, Brownsville, TX, encountered Raul Ernesto FLORES-Amador and Ensi Eduardo
NAVA-Hernandez attempting to depart the United States as passengers in a tractor-trailer. In secondary
inspection, CBPOs seized a total of 24 Monarch boxes of .223 caliber and 7.62 caliber ammunition within their
backpacks for a total of 2,000 rounds.

Homeland Security Investigations Special Agents interviewed FLORES and NAVA, whom both admitted they
were to deliver the ammunition to an individual in Matamoros, Tamaulipas, Mexico for payment of services.
Both subjects stated they have delivered ammunition to the same individual in Mexico on previous occasions for
monetary gain. FLORES and NAVA further stated they knew it was illegal to take ammunition into Mexico.

l:l Continued on the attached sheet g

Refugio Hernandez, Jr., Special Agent

Printed name and title

 

Complainant ’s sig"nature

 

Swom to before me and signed in my presence.

Date: November 16, 2018 W/

Judge s signature/

City and state: Brownsville, Texas Ronald G. Morgan, U. S Magistrate Judge

Printed name and title

 

 

